


109 HR 5244 IH: Los Angeles River Revitalization

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5244
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Ms. Roybal-Allard
			 (for herself, Ms. Watson,
			 Mrs. Napolitano,
			 Mr. Becerra,
			 Ms. Solis, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To revitalize the Los Angeles River, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Los Angeles River Revitalization
			 Act.
		2.Los Angeles River
			 revitalization, California
			(a)DefinitionsIn
			 this section, the following definitions apply:
				(1)CityThe
			 term City means the city of Los Angeles, California.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Army.
				(b)Revitalization
			 plan
				(1)In
			 generalThe Secretary, in coordination with the City and in
			 consultation with appropriate Federal, State, regional, and local agencies,
			 shall—
					(A)prepare a
			 project-specific plan for the revitalization of the Los Angeles River that is
			 consistent with the goals of the Los Angeles River Revitalization Master Plan
			 published by the City; and
					(B)submit the plan to
			 Congress by not later than 3 years after the date on which funds are
			 appropriated to carry out this subsection.
					(2)ContentsThe
			 plan under paragraph (1) shall—
					(A)address
			 environmental restoration, recreational, water conservation, flood control,
			 economic development, and other uses of the Los Angeles River; and
					(B)include—
						(i)a
			 feasibility report with respect to the implementation of the plan; and
						(ii)a
			 project-specific environmental impact statement or similar analysis required
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 relating to each proposed Federal action under the plan.
						(3)Use of existing
			 information and measuresIn preparing and implementing the plan
			 under paragraph (1), the Secretary shall use, to the maximum extent
			 practicable—
					(A)information that
			 is available as of the date of enactment of this Act;
					(B)information
			 developed under the pilot projects under subsection (c); and
					(C)any measure being
			 carried out as of the date of enactment of this Act by a participating
			 agency.
					(4)Agreement
					(A)In
			 generalThe Secretary shall offer to enter into a binding
			 agreement with the City and any other non-Federal sponsor to carry out the plan
			 under paragraph (1).
					(B)Non-Federal
			 share
						(i)In
			 generalThe agreement under subparagraph (A) shall include
			 cost-sharing provisions under which the City and any other non-Federal sponsor
			 shall pay not less than 50 percent of the total costs of carrying out the plan
			 under paragraph (1).
						(ii)FormThe
			 non-Federal share under clause (i) may be provided in cash or in-kind.
						(iii)Credit for
			 previously developed informationIn calculating the non-Federal
			 share under clause (i), the Secretary shall provide to the City a credit in the
			 amount of the cost of developing any information used under paragraph
			 (3)(A).
						(5)Alternatives
					(A)In
			 generalThe Secretary, in coordination with the City, may
			 recommend, through a full and open evaluation process, any locally-preferred
			 project as an alternative to a measure proposed in the plan under paragraph
			 (1).
					(B)Inclusion in
			 feasibility report and EISEach recommended locally-preferred
			 project under subparagraph (A) shall be included in the feasibility report or
			 an environmental impact statement or analysis, as appropriate, under paragraph
			 (2)(B).
					(6)Report to
			 CongressThe Secretary shall submit to Congress a report
			 describing the implementation and results of the plan under paragraph (1) as
			 soon as practicable after the date on which the plan is carried out.
				(7)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $4,000,000.
				(c)Pilot
			 projects
				(1)In
			 generalThe Secretary is authorized to construct, at any time,
			 any pilot project described in paragraph (2) in order to provide information to
			 develop, or to carry out, the revitalization plan under subsection
			 (b)(1).
				(2)Description of
			 projectsA pilot project referred to in paragraph (1) is a pilot
			 project for the revitalization of the Los Angeles River, including—
					(A)a channel wall
			 texturing or other aesthetic treatment construction project;
					(B)a flood control
			 system that incorporates an in-channel temporary dam to pond water for
			 environmental or aesthetic purposes;
					(C)a graffiti removal
			 or control construction project; or
					(D)a wetlands or
			 riparian habitat restoration demonstration project.
					(3)Agreements
					(A)In
			 generalThe Secretary shall offer to enter into a binding
			 agreement with the City and any other non-Federal sponsor to carry out each
			 pilot project under paragraph (1) under which the City and any other
			 non-Federal sponsor shall agree—
						(i)to
			 pay at least 35 percent of the total costs of the pilot project;
						(ii)to
			 acquire any land, easement, right-of-way, relocation, or dredged material
			 disposal area required to carry out the pilot project; and
						(iii)to hold the
			 United States harmless for any claim or damage that arises in carrying out the
			 pilot project, except for a claim or damage arising from the negligence of an
			 officer or contractor of the United States.
						(B)Non-Federal
			 share
						(i)FormThe
			 non-Federal share under subparagraph (A)(i) may be provided in cash or
			 in-kind.
						(ii)Credits
							(I)In
			 generalIn calculating the non-Federal share under clause (i),
			 the Secretary shall provide to the City and any other non-Federal sponsor a
			 credit (including an in-kind credit) in an amount that reflects—
								(aa)the
			 value of any land, easement, right-of-way, relocation, or dredged material
			 disposal area provided by the City and any other non-Federal sponsor in
			 carrying out the applicable pilot project; and
								(bb)the
			 reasonable cost of any work performed in connection with a study,
			 preconstruction engineering and design project, or construction project
			 required to carry out the revitalization plan under subsection (b)(1).
								(II)UseA
			 credit provided under this clause may be used for any pilot project under this
			 subsection.
							(4)PriorityThe
			 Secretary, in consultation with the City, shall assign a priority to each pilot
			 project under this subsection.
				(5)Federal
			 shareSubject to subsection (e), the Federal share of a pilot
			 project under this subsection shall not exceed $5,000,000.
				(6)Report to
			 CongressThe Secretary shall submit to Congress a report
			 describing each pilot project carried out under this subsection as soon as
			 practicable after the date on which the pilot project is completed.
				(7)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $35,000,000.
				(d)Water reuse
			 projectSection 219(f) of the Water Resources Development Act of
			 1992 (106 Stat. 4835; 117 Stat. 1836, 1838, 1841, 1844; 119 Stat. 2255) is
			 amended—
				(1)by
			 striking Charleston, South
			 Carolina.—$5,000,000 and inserting the
			 following:
					
						(72)Charleston,
				South
				Carolina$5,000,000
						;
				(2)by redesignating
			 the second paragraph (71) and each subsequent paragraph as paragraphs (73)
			 through (77), respectively;
				(3)in paragraph (75)
			 (as redesignated by paragraph (2))—
					(A)by striking
			 (75) $6,430,000 and inserting the following:
						
							(75)Indianapolis,
				Indiana$6,430,000
							;
				and
					(B)by striking the
			 semicolon at the end and inserting a period; and
					(4)by adding at the
			 end the following:
					
						(78)Los Angeles
				River, Los Angeles, California$40,000,000 for a water reuse
				project, including measures for environmental restoration and revitalization of
				the Los Angeles River within the City of Los Angeles,
				California.
						.
				(e)Maximum cost of
			 projectsEach project carried out under the revitalization plan
			 under subsection (b), and each pilot project carried out under subsection (c),
			 shall be subject to section 902 of the Water Resources Development Act of 1986
			 (100 Stat. 4183).
			
